Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 10/22/2021 in which Claims 2-12, 14-22 are pending of which Claims 21 and 22 are new and Claims 1 and 13 are canceled.
Response to Arguments
Applicant’s arguments, see pages 14-17, filed 10/22/2021, with respect to Claims 2-5, 7, 8, 14-19 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 2-5, 7, 8, 14-19 have been withdrawn. 
Allowable Subject Matter
Claims 2-12, 14-22 allowed.
4.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 2, 21, 22, Maeda teaches a display control circuit having a group of scan lines, a scanning order setting portion and a scanning order calculation portion which determines two or more scanning signal lines corresponding to the rows from among the scanning signal lines such that they are selected according to an order specified. Kim teaches a group of scan driving circuit units; a controller that sequentially supplies a plurality of select signals that are further supplied to a decoder. Ito teaches a scan order register, exclusive NOR sections, AND circuit and logic circuit output; scan line address supplied from the selector is input to the inputs of the logic circuit in bit units and the inputs can be changed corresponding to the number of scan lines in the 
	With respect to Claim 21, neither Maeda or Kim teach “a scan driving circuit, comprising: a control circuit, a scanning circuit group and a first processing circuit group, wherein the control circuit is configured to generate and output a keyword signal to the first processing circuit group, to control a scan order of respective scanning circuits in the scanning circuit group; and the first processing circuit group is configured to generate a scan enable signal according to the keyword signal, and output the scan enable signal to a scanning circuit corresponding to the keyword signal in the scanning circuit group, the scanning circuit group comprises a plurality of scanning circuits; the first processing circuit group comprises a plurality of first processing circuits, and the plurality of first processing circuits are electrically connected with the plurality of scanning circuits in one-to-one correspondence; the control circuit is electrically connected with the plurality of first processing circuits respectively, and outputs the keyword signal to the plurality of first processing circuits; the keyword signal is used for identifying a selected scanning circuit; a first processing circuit, which is electrically connected with the selected scanning Page 10 of 18Application Serial No. 16/082,071PATENT Reply to Office action of 08/9/2021Docket: CU-73922FG circuit, in the plurality of first processing circuits is configured to: receive the keyword signal output from the control circuit and generate the scan enable signal, and output the scan enable signal to the selected scanning circuit, to enable the selected scanning circuit to perform a scan operation; each of the plurality of first processing circuits comprises a conversion sub-circuit, a switch sub-circuit, a judgment sub-circuit and an output sub-circuit, the conversion sub-circuit is configured to receive the keyword signal, and convert series information in the keyword 
 a scan driving circuit, comprising: a control circuit, a scanning circuit group and a first processing circuit group, wherein the control circuit is configured to generate and output a keyword signal to the first processing circuit group, to control a scan order of respective scanning circuits in the scanning circuit group; and the first processing circuit group is configured to generate a scan enable signal according to the keyword signal, and output the scan enable signal to a scanning circuit corresponding to the keyword signal in the scanning circuit group, the scanning circuit group comprises a plurality of scanning circuits; the first processing circuit group comprises a plurality of first processing circuits, and the plurality of first processing circuits are electrically connected with the plurality of scanning circuits in one-to-one correspondence; the control circuit is electrically connected with the plurality of first processing circuits respectively, and outputs the keyword signal to the plurality of first processing circuits; the scan driving circuit further comprises a second processing circuit group, wherein the second processing circuit group comprises a plurality of second processing circuits, and the plurality of second processing circuits are electrically connected with the plurality of scanning circuits in one-to-one correspondence; the control circuit is respectively electrically connected with the plurality of second processing circuits, and outputs the keyword signal to the plurality of second processing circuits, the plurality of first processing circuits cause scanning directions of corresponding scanning circuits to be forward scanning, and the plurality of second processing circuits cause the scanning directions of the corresponding scanning circuits to be backward scanning; Page 12 of 18Application Serial No. 16/082,071PATENT Reply to Office action of 08/9/2021Docket: CU-73922FG the keyword signal is used for identifying a selected scanning circuit and determining a scanning direction of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694                                                                                                                                                                                                        
/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625